MacLean, J.
It is old doctrine, that individuals, who form themselves into a voluntary association for a common object, may agree to be governed by such rules as they think proper to adopt, if there be in them nothing in conflict with the law of the land. White v. Brownell, 2 Daly, 329, 359. Within the limitations of that doctrine, it is not disputed that the constitution and by-laws are the sole rule that governs the relations between the association and its members. Austin v. Dutcher, 56 App. Div. 393. As alleged and sought to be proven herein, the voluntary association, of which the defendant was and still claims to be a member and the secretary, was attempted to be amalgamated and consolidated with another, which would be a practical disbandment. The association’s constitution, article XIII, provides: “ This Union shall not be disbanded as long as ten members have voted to continue its existence” (expressed even more emphatically in counterpart of its bilingual text). In view of this, the refusal of evidence of the number of members who *653Voted against consolidation, and so against practical disbandment, was reversible error, inadvertent of the chartered rights of the minority.
Scott, J., concurs; Gilders leeve, J., taking no part.
Judgment reversed and new trial ordered, with costs to appellant to abide event.